Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 21 June 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the third portion of the second interconnection" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it is unclear if the second interconnection includes a first and second portion with a third portion in-between like the interconnection or if the third portion of the second interconnection is separate and without other portions with it.
For the purposes of this action, the third portion of the second interconnection will be interpreted as not having any other portions included.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (US Pat. Pub. 2014/0015084).
Regarding claim 1, Chen teaches a semiconductor device comprising:
a first insulator [fig. 5, paragraph [0025] teaches interconnect structures all include IMDs 26, bottom two layers are 110 which has interconnects 32 and metal lines 30];
a plurality of interconnections provided in the first insulator [fig. 5, paragraph [0025] teaches interconnect structures are stacked like in fig. 2a, 32];
a second insulator provided on the first insulator and the plurality of interconnections [fig. 5, paragraph [00025] teaches the interconnect structures all include IMD layers,  bottom most layer of 10];
a conductor provided on a first interconnection among the plurality of interconnections and having a shape that is projected upwardly with respect to the first interconnection in the second insulator [fig. 5, 42 which has a shape that extends towards 40 which is upward from the interconnect];
a plug provided on the first interconnection via the conductor [fig. 5, 32 above 40 in the bottom most level of 10];
a first pad provided above the plug and electrically connected to the plug [fig. 5, metal line 30 directly above 32 and 40]; and
a second pad provided on the first pad and electrically connected to the first pad [fig. 5, additional metal line 30 above the first pad located above 40].
Regarding claim 2, Chen discloses the device of claim 1, wherein a lower end of a contact face between the conductor and the plug is provided at a position higher than an upper face of the first interconnection [fig. 5, the conductor 32 and plug 42 have a connection face higher than the face of the first interconnection].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 2 above, and further in view of Peng et al. (US Pat. Pub. 2016/0111371).
Regarding claim 3, Chen fails to teach the lower end of a contact face between the conductor and the plug is provided at a position lower than an upper end of the conductor.  However, Peng teaches the formation of interconnect structures in which a plug and an interconnection are bonded together by a conductor within two insulators and the lower end of a contact face between the conductor and the plug are at a lower position than the upper end of the conductor [fig. 2, conductor 128B, plug 144B, the contact face extends below the upper end of the conductor].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Peng into the method of Chen by forming the conductor and plug structure such that the lower end of a contact face between the conductor and plug is at a position lower than an upper end of the conductor.  The ordinary artisan would have been motivated to modify Chen in the manner set forth above for at least the purpose of using a contact face which increases the contact area between the conductor and plug and reduces the resistance [Peng, paragraph [0044]].
Regarding claim 4, Chen in view of Peng teaches the device of claim 3, wherein an upper face of the plug has an area larger than an area of a lower face of the conductor [Peng, fig. 2, 144B has a larger upper face than lower face].
Regarding claim 5, Chen in view of Peng discloses the device of claim 3, wherein
The plurality of interconnections each includes a portion having a first width and a portion having a second width that is larger than the first width [Chen, fig. 5, layers 32 and 30 have different widths, 32 has a first width, 30 has a second width, the second width being greater than the first], and
The conductor is provided on the portion having a second width [Chen, fig. 5, the conductor 42 is above 30 so it is on it].
Regarding claim 6, Chen in view of Peng teaches the device of claim 3, wherein
The plurality of interconnections each includes first and second portions each having a first width, and a third portion provided between the first portion and the second portion having a second width that is larger than the first width [Chen, fig. 5, layers 32 below 42 and on the bottom of 110 have a first width and can be considered a first and second portion, 30 between upper and lower 32 has a second width and can be considered a third portion], and
The conductor is provided on the third portion of the first interconnection [Chen, fig. 5, the conductor 42 is above 32 so it is on it].
Regarding claim 7, Chen in view of Peng discloses the device of claim 7, wherein 
The first portion extends in a first direction, and is connected to the third portion at a first point,
the second portion extends in the first direction, and is connected to the third portion at a second point, and
a position of the first point is deviated from a position of the second point in a second direction that is perpendicular to the first direction [Chen, fig. 5, one may also interpret the conductor 42 and interconnection located under 50 as the first interconnection, in this case 32 above and below 30 would be extending in the first direction but connected at different points on 30 in the second direction].
Regarding claim 8, Chen in view of Peng teaches the device of claim 7, wherein 
The plurality of interconnections includes a second interconnection that is adjacent with the first interconnection, and 
A position of the third portion of the second interconnection is deviated from a position of the third portion of the first interconnection in the first direction [Chen, fig. 5, 32 and 30 below 42  under 40, the third portion can be considered the bottom most 32].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815